Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 9/17/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1, 2 are pending I this office action.
Claim 2 is new.
Claims 1, 2 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 2  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

6.	Claim 1 recites “subjecting the mixture to selected agitation”. However, it is unclear what is meant by this phrase with respect to “selected agitation” What parameter specifically means that agitation is selected. Therefore, it renders claim 1 indefinite. 
7.	Claim 2 recites “the mixture remains in the tank” which can be interpreted as “holding step” which needs to be programmed as claim2 depends on claim 1.  However, claim 2 does not claim it as holding step. 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter 

9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. 	Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Helmut et al. (English Translation of DE102006005975 A Both the article and Figs are attached) in view of Yamakawa et al. US 2010/0291 282 and further in view of Bellman et al. (USPN 9795246) and further in view of Kyle et al. US 2015/0191685 and further in view of Freas II et al. (US 2015/0230664).

11. 	 Regarding claim 1, NPL Helmut et al. discloses a method for preparing beverages based on fruits comprising a liquid container (14) in which a sieve-like container (13) with a device for comminuting plants/fruit etc. (12) which to be infused by the penetration of liquid including water through the holes of the sieve-like container into 
NPL Helmut et al. also discloses that the container can be ‘kettle’ ([0018]) to meet “Kettle” of claim 1.
Therefore, if we consider the disclosure by NPL Helmut et al. as discussed above, the disclosure of mixing liquid (i.e. water) with the comminuted fruits can be interpreted as the method of addition of substance fruit to the infuser liquid e.g. water and therefore, it can read on “adding the substance (e.g., comminuted fruits etc.) to the liquid present in the kettle”.
NPL Helmut et al. is silent about “agitator” of claim 1.
Bellman et al. discloses that the apparatus used for infusion purpose and that infusion includes extracting plant based infusing material using water, alcohol etc. (col 1 lines 33-40) which can include agitator (col 3 lines 60-65) and can have desired heating arrangement which is based on solvent used ( col 4 lines 1-10) and this type of apparatus can be programmed using a printed circuit board etc. to provide control, sensing and programming capability to the infusing apparatus 100 ( at least in col 6 lines 1-10). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Helmut et al. to include the teaching of Bellman et al. to include agitator (col 3 lines 60-65) in such a device to perform thorough mixing for better infusion and mixing to perform the method of making infused spirit.

NPL Helmut et al. is silent about (i) “at programmed intervals’ and (ii) spirits.
With respect to (i), even if there is no explicit disclosure, however, NPL Helmut et al. discloses “programmed controlling system” is used to control the process in using the programmed apparatus. For example, NPL Helmut et al. discloses that the sieve- like container for comminuting fruits can be releasably connected to an electric motor arranged in the upper part for its desired operation and also sieve-like container is attached to the side of the liquid container which are driven by the electric motor and electric motor is controlled by the arrangement placed in the upper part of the device ([0007)).
NPL Helmut et al. also discloses that the device is programmed controlled with respect to control the temperature of the liquid in the infusion apparatus ([0016], [0020]).
NPL Helmut et al. also discloses that the program control electronic device and its corresponding display is integrated into the upper part of the device ([0015]) and it contains an electronic motor 2, which can be designed in a way so that electronic control 3 for the motor and for programming the device ([0024]). Therefore, one of ordinary skill in the art can attach a programmer to the control 3 of NPL Helmut et al. to be used for ‘programming the device”
It is also to be noted that the disclosed parameters for the method e.g. the comminuting time of the fruits in the sieve-like container, the time to allow for the penetrated liquid to infuse the fruits in the sieve-like container to mix with the ingredients from which the desired drink is to be made (at least in Claim 1, [0007], [0008] [0010],  times to be programmed in order to represent the “programming interval’ as claimed in claim 1 to meet claimed invention.
It is also to be noted that and as discussed above that it is also within the skill of one of ordinary skill in the art from the teaching of NPL Helmut et al. to program based on sensing the parameters to ‘machine sensing of parameters’ like temperature (temperature, (at least in [0013], [0016], [0020]), temperature control depends on the type of liquid (i.e. specific gravity, density) [0020]) etc.
However, (additionally), specifically, NPL Helmut et al. discloses electronic control 3 for programming the device but is silent about further additional feature with the presence (i.e. addition) of an additional ‘programmer device’ with the electronic
control 3 for ‘programming the device’ which is used for “adding the substrate to the spirits” spirit.
Kyle et al. discloses that the transferring can be performed using #42, #44 (Fig 4 [0044], [0046], [0049], [0052], [0054]) in order to dispense infused alcohol spirit to another container for further use. It is to be noted that Kyle et al. discloses that there are two outlets e.g. #42, #44, which is operated by rotary valve 52 and rotary valve can be operated by “automated system” ([0056], [0057]).
It is understood from the disclosure that the outlet can be upper part (#42), or bottom (#44) of the infuser container. Therefore, even if the disclosure by NPL Helmut et al. discloses that the heating device (18) is integrated to lower part (20) (claim 10 of NPL Helmut et al.), therefore, one of ordinary skill in the art can select any place 
One of ordinary skill in the art can modify NPL Helmut with the teaching of Kyle et al. by making an arrangement of adding an outlet to collect the infused liquid and the outlet can be in any places including side walls of the kettle container of NPL Helmut et al. as per desired choice for the end user‘s convenience.
It is to be noted that the steps of further adding more ingredients to the container e.g. holding kettle are optional and also followed by automated programming control of the holding kettle are also optional and not addressed.
NPL Helmut et al. is silent about ‘infusing into a base spirit’ as claimed in claim 1.
NPL Helmut et al. discloses the water in the liquid container is penetrated through the holes by mixing with fruits ([(0016]) to make beverage product.
Yamakawa et al. discloses that the beverages can be alcoholic beverages flavored with natural ingredients (i.e. natural substances) ([0002]) by using diluted spirit as liquid of desired choice (desired liquid) which results fruit flavored infused spirit e.g. (at least in [0029] of Yamawaka et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify infusible ‘liquid water’ of NPL Helmut et al. to include the teaching of Yamakawa et al. to use ‘diluted spirit’ by mixing spirit with water in order to make fruit flavored infused alcohol spirit beverage drink ([0029]) as desired beverage choice by end user.
It is to be noted that the amended claim 1 recites the amended claim limitation of “ one or more parameters from the group of parameters consisting of temperature, 
Anmended claim 1 recites the claim  limitations of “subjecting the mixture to selected agitation” and  “ wherein the data is continuously monitored by the machine, with the instantaneous machine-controlled adjustment of one or more of the parameters”.
NPL Helmut et al. is silent about this amended claim limitation of claim 1.
Freas II et al. discloses that a food/beverage machine ([0051]) can include a computer control program ([0033]), can be helpful to prepare food either automatically or semi-automatically ([0058]), control speed of mixing, rotation, time duration etc. ([0068]). Therefore, it reads on “the claim  limitations of “subjecting the mixture to selected agitation” of claim 1.
Freas II et al. also discloses that a food/beverage machine ([0051]) can include a computer control program ([0033]), in order to monitor and report positional control data ([0038]), [0046], having memory device ([0059]) e.g. which ingredient to add and when to add ([0060], [0064]) and control program provides the various status informations including  temperature information, time remaining  for a particular step etc. ([0046]). The computer control program can be helpful to prepare food either automatically or semi-automatically ([0058]), control speed of mixing, rotation, time duration etc. ([0068]). 
Therefore, if we consider the disclosure as discussed above, one of ordinary skill in the art would use the computer control program can be used by one of ordinary skill in the art to monitor and adjust the desired programming to the programmed device because it can adjust both heating and cooling ([0051]) which can be done by adjusting the programming with respect to the temperature condition.  Freas II et al. also discloses that the data can be monitored and can be periodically and dynamically be taken in response to a request from the computer system ([0069]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Helmut et al. to include the teaching of Freas II et al. to include a computer control program to a food/beverage machine in order to make programmable system to monitor and adjust the process in a continuous automatic manner to make the process more accurate and also provision to keep the record. 

12.	Regarding claim 2, it is to be noted that Freas II et al. discloses that a food/beverage machine ([0051]) can include a computer control program ([0033]) which can control and monitor time duration (at least in [0068], temperature ([0069]) and e.g. heating/cooling (at least in [0066]). 

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Helmut et al. to include the teaching of Freas II et al. to include a computer control program to adjust the time duration, temperature, heating /cooling as desired and it can be programmed when the mixture will remain in the tank for a programmatically selected length of time food/beverage machine in order to properly cool the final product in the tank. 

Response to arguments
13.	Applicants’ arguments and amendments filed 9/17/2021 and prior filed arguments filed 8/10/2021 have been considered. However, applicants’ prior filed arguments filed 8/10/2021 overcome 112 second paragraph rejections of record. 
Applicants further argued that the references teach away from the claims because they do not teach the claims.  
In response, examiner does not agree. The reason is, it is not the correct representation that “not teaching” means “teaching away”. However, as amended claim limitations were not taught by the prior arts of record, therefore, examiner used another secondary prior art by Freas II et al. and addressed claims 1, 2 in this office action. 
However, applicants did not have any further specific arguments with respect to 103 rejections of record. 


Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799